Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed October 29, 2021.

3.	Claims 1-22 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed October 27, 2021 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Subbian (US 2018/0213033).

INDEPENDENT:
As per claim 1, Subbian teaches a system comprising: 
one or more processing devices (see Subbian, [0059]: “In particular embodiments, computer system 700 includes a processor 702, memory 704, storage 706, an input/output (I/O) interface 708, a communication interface 710, and a bus 712”); and 
one or more memory devices that include instructions executable by the one or more processing devices for causing (see Subbian, [0060]: “In particular embodiments, processor 702 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 702 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 704, or storage 706; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 704, or storage 706”) the one or more processing devices to: 
determine content to be transmitted to a user (see Subbian, Abstract: “Based on the information associated with the user and the content categorization of the content, the first device may determine a likelihood of the user being interested in the content. The first device may push the content to the second computing device through the direct wireless connection based on the likelihood of the user being interested in the content”; and [0007]: “Unlike such conventional file-sharing networks, particular embodiments described herein distribute content through a pushing mechanism, where the content hub or server determines to whom content should be transmitted”); 
provide the content as input to a trained machine-learning model, the trained machine-learning model being a machine-learning model trained using training data that includes a relationship between (i) a first transmission pattern in which other content was previously transmitted to a user device of the user and (ii) one or more characteristics of the other content, wherein the content is different from the other content (see Subbian, [0020]: “As yet another example, the interest profile may be generated on device j based on information available on the device (e.g., user's gender, age, browsing history, etc.). In particular embodiments, the function ƒ(c,j) may use the content classification and the consumer's interest profile to determine a likelihood of the associated user being interested in the content (e.g., checking whether the subject matter tags of the content match the interests of the user). In particular embodiments, the algorithm for determining a likely interest level may be based on a prediction model trained using machine learning. For example, a server associated with the offline content distribution system may use supervised machine learning to train a computer model and download it to the content hub 100. The content hub 100, which in particular embodiments may have determined the interest profile of consumer j and the classification of content c, may use the computer model to analyze various features of the interest profile (e.g., subject-matter interests, age, gender, etc.) and determine a likelihood of a user with such an interest profile being interested in the subject matter of content c”; [0025]: “In particular embodiments, the algorithm for determining a likely interest level may be based on a prediction model trained using machine learning. For example, a server associated with the offline content distribution system may use supervised machine learning to train a computer model and download it to the content hub 100. The content hub 100, which in particular embodiments may have determined the interest profile of consumer j and the classification of content c, may use the computer model to analyze various features of the interest profile (e.g., subject-matter interests, age, gender, etc.) and determine a likelihood of a user with such an interest profile being interested in the subject matter of content c”; and [0050]: “In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in a first photo, but merely likes a second photo, social-networking system 560 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, social-networking system 560 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object”); 
receive an output from the trained machine-learning model that includes a second transmission pattern in which to transmit the content to the user (see Subbian, [0021]: “In this scenario, the content hub 100 may use ƒ(c,j) to determine whether to push content c to each of the four consumers 103-106. For example, each of the potential consumers 103-106 may send its interest profile to content hub 100 and content hub may use ƒ(c,j) to determine a likelihood of the associated user being interested in the content c. In particular embodiments, in situations where several users may be interested in the content (e.g., several ƒ(c,j) satisfying a threshold), only those with the k largest ƒ(c,j) value may be transmitted. For example, even if the interest likelihood of each of the potential consumers 103-106, which may be respectively denoted ƒ(c,103), ƒ(c,104), ƒ(c,105), and ƒ(c,106), satisfies the threshold requirement, a distribution rule may only allow two (e.g., k=2 or 50% of the candidates) of the potential consumers with the highest ƒ(c,j) values to obtain the content c (e.g., devices 105 and 106 may ultimately obtain the content c and not devices 103 and 104 because, e.g., ƒ(c,105)>ƒ(c,106)>ƒ(c,104)>ƒ(c,103)). Conceptually, this rule gives preference to potential consumers who are more likely to be interested in the content”); and 
cause the content to be transmitted to the user in accordance with the second transmission pattern (see Subbian, Abstract: “push”; [0018]: “push”; [0021]: “push”; and so on).

As per claim 9, Subbian teaches a method comprising: 
determining, by one or more processing devices, content to be transmitted to a user; 
providing, by the one or more processing devices, the content as input to a trained machine-learning model, the trained machine-learning model being a machine-learning model trained using training data that includes a relationship between (i) a first transmission pattern in which other content was previously transmitted to a user device of the user and (ii) one or more characteristics of the other content, wherein the content is different from the other content; 
receiving, by the one or more processing devices, an output from the trained machine-learning model that includes a second transmission pattern in which to transmit the content to the user; and 
causing, by the one or more processing devices, the content to be transmitted to the user in accordance with the second transmission pattern (see Claim 1 rejection above).

As per claim 17, Subbian teaches a non-transitory computer-readable medium comprising program code that is executable by one or more processing devices for causing the one or more processing devices (see Subbian, [0060]: “In particular embodiments, processor 702 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 702 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 704, or storage 706; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 704, or storage 706”) to: 
provide content as input to a trained machine-learning model, the trained machine-learning model being a machine-learning model trained using training data that includes a relationship between (i) a first transmission pattern in which other content was previously transmitted to a user device of a user and (ii) one or more characteristics of the other content, wherein the content is different from the other content; 
receive an output from the trained machine-learning model that includes a second transmission pattern in which to transmit the content to the user; and 
cause the content to be transmitted to the user in accordance with the second transmission pattern (see Claim 1 rejection above).

DEPENDENT:
As per claims 2, 10, and 18, which respectively depend on claims 1, 9, and 17, Subbian further teaches wherein the user device is a first user device, and wherein the first transmission pattern is a pattern in which the other content was transmitted to the first user device that resulted in the user performing an Internet activity associated with the other content using a second user device (see Subbian, FIG. 1; and [0006]: “After receiving the content, those content consumers may then become content hubs and further redistribute the content to other devices lacking data-network access”).
As per claims 3, 11, and 19, which respectively depend on claims 2, 10. and 18, Subbian further teaches wherein the first user device is an Internet-connected television, and wherein the second user device is a mobile phone, tablet, laptop computer, desktop computer, e-reader, or a wearable computer (see Subbian, [0035]: “Client system 530 may be any suitable computing device, such as, for example, a personal computer, a laptop computer, a cellular telephone, a smartphone, a tablet computer, or an augmented/virtual reality device”).
As per claims 4 and 12, which respectively depend on claims 2 and 10, Subbian further teaches wherein the Internet activity includes visiting a website (see Subbian, [0020]: “As another example, the interest profile may be downloaded from a social-networking server. As yet another example, the interest profile may be generated on device j based on information available on the device (e.g., user's gender, age, browsing history, etc.)”; and [0045]: “social-networking system 560 may create an edge 606 between a user node 602 and a concept node 604 in social graph 600. As an example and not by way of limitation, a user viewing a concept-profile page (such as, for example, by using a web browser or a special-purpose application hosted by the user's client system 130) may indicate that he or she likes the concept represented by the concept node 604 by clicking or selecting a “Like” icon, which may cause the user's client system 130 to send to social-networking system 560 a message indicating the user's liking of the concept associated with the concept-profile page”).
As per claims 5, 13, and 20, which respectively depend on claims 1, 9, and 18, Subbian further teaches wherein the first transmission pattern includes multiple transmissions of the other content to the user device over the course of multiple days (see Subbian, [0049]: “Social-networking system 560 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user frequently posts content related to “coffee” or variants thereof, social-networking system 560 may determine the user has a high coefficient with respect to the concept “coffee”. Particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient”).
As per claims 6, 14, and 21, which respectively depend on claims 1, 9, and 17, Subbian further teaches wherein the training data includes a plurality of patterns in which a plurality of content was transmitted to the user device during a prior time period, and wherein the plurality of patterns resulted in the user performing a plurality of Internet activities corresponding to the plurality of content with one or more other user devices, the one or more other user devices being different from the user device (see Subbian, [0044]: “In particular embodiments, an edge 606 between a user node 602 and a concept node 604 may represent a particular action or activity performed by a user associated with user node 602 toward a concept associated with a concept node 604”; and [0049]: “Social-networking system 560 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user frequently posts content related to “coffee” or variants thereof, social-networking system 560 may determine the user has a high coefficient with respect to the concept “coffee”. Particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient”).
As per claims 7 and 15, which respectively depend on claims 1 and 9, Subbian further teaches wherein the content is a first advertisement and the other content is a second advertisement (see Subbian, [0003]: “The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users”).
As per claims 8, 16, and 22, which respectively depend on claims 1, 9, and 17, Subbian further teaches wherein the one or more memory devices include instructions that are executable by the one or more processing devices for causing the one or more processing devices to cause the content to be transmitted to the user in accordance with the second transmission pattern by transmitting the second transmission pattern to a server, the server being configured to update a content-transmission schedule for the content based on the second transmission pattern (see Subbian, [0006]: “Conceptually, every mobile device may be both a content hub (e.g., when the device is transmitting content to another device) and a content consumer (e.g., when the device is receiving content from another device)”; and [0025]: “the content may be received from, e.g., another computing device via short-range wireless connection or a server via a data network (e.g., cellular network connected to the Internet). In particular embodiments, whether the content may be redistributed may depend on whether the content is publicly available. For example, the content may be redistributed if it is a public news article posted on a social-media network, but the content may not be redistributed if it has a privacy filter or is a message/photo received from a friend's device”).


Conclusion
6.	For the reasons above, claims 1-22 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443